CALVERT FUNDS Amended and Restated Rule 18f-3 Multiple Class Plan Under the Investment Company Act of 1940 April 30, 2011 Rule 18f-3 under the Investment Company Act of 1940, as amended (the "1940 Act"), requires that an investment company desiring to offer multiple classes of shares pursuant to the Rule adopt a plan setting forth the differences among the classes with respect to shareholder services, distribution arrangements, expense allocations and any related conversion features or exchange privileges. Any material amendment to the plan must be approved by the investment company's Board of Trustees/Directors, including a majority of the disinterested Board members, who must find that the plan is in the best interests of each class individually and the investment company as a whole. This Rule 18f-3 Multiple Class Plan ("Plan") shall apply to those funds in the Calvert Group of Funds listed in Exhibit I (each a "Fund" and, collectively, the "Funds") and to any future fund for which this Plan has been approved in accordance with the above paragraph. The provisions of this Plan are severable for each Fund or Series thereof ("Series") or Class, and whenever action is to be taken with respect to this Plan, that action must be taken separately for each Fund, Series or Class affected by the matter. Effective as of the close of business (4 p.m. ET) on February 26, 2010, Class B shares of the Calvert Funds listed in Exhibit III hereto are no longer offered for purchase by new or existing investors, except through reinvestment of dividends and/or distributions and through exchanges, as provided in Exhibit III. 1. Class Designation. All Funds may offer shares designated Class A, Class C, ClassI and Class Y, and certain money market portfolios may offer shares designated as Class O. The Calvert Fund offers shares designated as Class R, and Calvert Variable Products, Inc. offers shares designated as Class F (as further described herein). 2. Differences in Availability. Class A, Class B, Class C, Class O and Class R shares shall each be available through the same distribution channels, except that (a) Class B shares of the Funds listed in Exhibit III are available only through reinvestment of dividends and/or distributions and through exchanges from Class B shares of another Fund; (b) Class B and Class C shares of Calvert First Government Money Market Fund are available only through exchange from Class B or Class C shares, respectively, of another Fund; (c) Class C shares may not be available through some dealers and are not recommended for purchase if the shareholder’s total balance of Class C shares is $500,000 or more (in which case, investors should purchase Class A shares); (d)Class R Shares generally are available only to 401(k) plans, 457 plans, employer-sponsored 403(b) plans, profit-sharing and money purchase pension plans, defined benefit plans and nonqualified deferred compensation plans. Class R shares also are generally available only to retirement plans where plan level or omnibus accounts are held on the books of the fund. Class R shares generally are not available to retail nonretirement accounts, Traditional and Roth Individual Retirement Accounts (IRAs), Coverdell Education Savings Accounts, SEPs, SARSEPs, SIMPLE IRAs, individual 403(b) plans and 529 college savings plans; (e) Class I shares are generally available only directly from Calvert Group and not through dealers, and each Class I shareholder must maintain a $1 million minimum account balance. This minimum may be waived in certain circumstances. Class I shareholders of Calvert Large Cap Growth Fund who acquired their shares pursuant to the reorganization of the Bridgeway Social Responsibility Fund are exempt from the $1 million minimum balance requirement; (f) Class Y shares are generally available only to wrap or similar fee-based programs offered by financial intermediaries that have entered into an agreement with Calvert Investment Distributors, Inc. to offer Class Y shares to their clients; and (g) Class F shares are generally available only to investment companies that offer certain portfolios of Calvert Variable Products, Inc. 3. Differences in Services. The services offered to shareholders of each Class shall be substantially the same, except that the Rights of Accumulation and Letters of Intent shall be available only to holders of Class A shares. The Reinstatement Privilege shall be available only to holders of Class A and Class B shares.
